 


113 HJ 117 IH: Providing for the appointment of Michael Lynton as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
113th CONGRESS
2d Session
H. J. RES. 117 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2014 
Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Mr. Becerra) introduced the following joint resolution; which was referred to the Committee on House Administration
 
JOINT RESOLUTION 
Providing for the appointment of Michael Lynton as a citizen regent of the Board of Regents of the Smithsonian Institution. 
 
 
That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the resignation of France A. Córdova of Indiana on March 13, 2014 is filled by the appointment of Michael M. Lynton of California. The appointment is for a term of 6 years, beginning on the date of the enactment of this joint resolution.  
 
